COBB, Judge,
dissenting.
I dissent based on Judge Shaw’s special writing in Poole v. State, 846 So.2d 370 (Ala.Crim.App.2001). As to those points of law on which I disagree with Judge Shaw, see my special writing in Poole, supra. The trial court erred when it permitted the State to amend the indictment, because the amendment charged a different offense. Rule 13.5(a), Ala.R.Crim.P. The judgment in this cause should be reversed, and the trial court should strike the §§ 13A-12-250 and -270 sentence enhancements which were added by the improper amendment. Keith should receive only the 20-year sentence imposed for the lesser-included offense of distribution. Accordingly, I dissent.